DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on September 23, 2021 is acknowledged. Applicant's election with traverse of Sub-Species A2 in the same reply is acknowledged.  The traversal is on the ground(s) that a serious search burden does not exist for the sub-species.  This is found persuasive, and the election between the sub-species is hereby withdrawn. 
The requirement, notwithstanding the partial withdrawal, is still deemed proper and is therefore made FINAL, given Applicant’s election without traverse of Species A.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, 16, 19-20 and 24-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Koo et al. (US 20160187006 A1), herein Koo.
As per claim 1, Koo discloses a heating, ventilation, and/or air conditioning (HVAC) system (see at least figure 1), comprising: a condenser section (20); and a plurality of panels (75, 76, 77) configured to abut one another in a common plane to form a divider panel assembly (as evidenced by figures 1 and 2), wherein each panel of the plurality of panels is sequentially insertable1 into and removable from the condenser section (75-77). 
As per claim 2, Koo discloses wherein each panel of the plurality of panels includes a hook portion (side portion) configured to engage with a channel of a support rail (65) of the condenser section (see at least figure 2).
	As per claim 3, Koo discloses wherein the support rail (65) is a component of (e.g. a support component) a condenser fan deck (210) of the condenser section (see at least figures 1 and 2).
As per claim 4, Koo discloses wherein each panel of the plurality of panels (75-77) includes a brace (vertical, longitudinal brace that contacts 65) coupled thereto (see figure 2), wherein the brace and the hook portion are configured to capture the support rail (65) in an installed configuration of the divider panel assembly (as shown in figure 1).
	As per claim 5, Koo discloses wherein each of the plurality of panels (75-77) is configured to attach to another of the plurality of panels via an interference fit connection (see at least figure 1).
	As per claim 6, Koo discloses wherein the plurality of panels (75-77) includes an inner panel (76), an outer panel (77), and an intermediate panel (75).
As per claim 9, Koo discloses wherein a panel (75) of the plurality of panels is configured to engage (e.g. by being adjacent thereto) a bracket (90) of the condenser section (20) to secure the plurality of panels within the condenser section (see figures 1-2 and 4).
	As per claim 10, Koo discloses comprising an end plate (210) configured to couple to the condenser section (20) and to one of the plurality of panels (75 or 77) to secure the plurality of panels within the condenser section (as evidenced by figures 1-2).
As per claim 11, Koo discloses a divider panel assembly (70) for a heating, ventilation, and/or air conditioning (HVAC) system (see figure 1), comprising: a plurality of panels (75-77) configured to abut one another (see figures 1 and 2), wherein each panel of the plurality of panels (75-77) includes a respective hook portion (side portion(s)) configured to engage with a support rail (65) of a condenser section (20) of the HVAC system (as shown in figures 1-2); and a plurality of braces (vertical, longitudinal braces of 75-77 that contact 65), wherein each brace of the plurality of braces is configured to couple to a respective panel (as shown in figure 2) of the plurality of panels (75 and 77) and configured to capture the support rail (65) between a respective brace and panel (as evidenced by at least figure 1).
	As per claim 12, Koo discloses wherein a first length (vertical length) of the divider panel assembly (70) is substantially equal to a second length (vertical length) of the condenser section (20).
As per claim 13, Koo discloses wherein each panel of the plurality of panels (76-77) includes a channel (bottom channel) configured to capture a protrusion (outer rim) extending from a base panel (240) of the condenser section (20) to restrict movement of the panel relative to the base panel (as evidenced by figure 1).
As per claim 16, Koo discloses wherein each brace of the plurality of braces includes a first portion (left brace portion of 77) configured to fasten to the respective panel (75) of the plurality of panels (as shown in figure 2), a second portion (upper brace portion of 77) angled (i.e. perpendicular) relative to the first portion along a lateral axis (as shown in figure 2), and a third portion (right brace portion of 77) oriented substantially parallel to the first portion (left brace portion of 77) and configured to abut the support rail (65) in an installed configuration of the divider panel assembly (as shown in figure 1).
	As per claim 19, Koo discloses a condenser section (20) of a heating, ventilation, and/or air conditioning (HVAC) system (see figure 1), comprising: a fan deck (220); a support rail (65) coupled to the fan deck (220) including a channel having a J-shape (as evidenced by the lower-right corner rail 65 shown in figure 3); and a panel (any of 75-77) of a divider panel assembly (70) that is insertable into the condenser section (20) and removable from the condenser section (as evidenced by at least figure 2), wherein the panel (any of 75-77) includes a hook portion (side portion(s)) configured to slidably insert into the channel to engage the panel with the support rail (as evidenced by figures 1-3).
As per claim 20, Koo discloses wherein the panel is one of a plurality of panels (75-77) configured to couple to one another to form the divider panel assembly (as shown in figures 1-2).
As per claim 24, Koo discloses comprising a base panel (240), wherein the divider panel assembly (70) includes a base surface having a geometry configured to substantially match with a profile of the base panel (as shown in figures 1-2).
	As per claim 25, Koo discloses wherein the base panel (240) includes a protrusion (outer rim), and the base surface of the divider panel assembly (70) has an additional channel configured to capture the protrusion (see at least figure 2).
Allowable Subject Matter
Claims 7-8, 14-15, 18 and 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, when taken as a whole, does not appear to teach or suggest the features of the aforementioned claims. There are no teachings that suggest having each panel with an angled base surface that mates with a sloped base panel of the condenser section; nor wherein the divider panel divides the condenser section into different volumes associated with different fans; nor a gap between the brace and the hook portion of the panels; nor the second portion being oriented between 30 and 60 degrees relative to the first portion; nor the plurality of panels including flanges; nor a bracket with a recess wherein the panels are inserted into.
It should be noted that the operating principles of Koo require the specific arrangement of the panels as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Koo to arrive at the claimed invention would be based on improper hindsight, and would render Koo inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the panels of Koo would change the principles of operation thereof, since it would require completely redesigning the structure of the panels of the condenser section beyond the scope and purpose disclosed Koo. For instance, changing the geometry of the panels, or including additional structures such as flanges, would result in physical and mechanical interferences between the components, most likely preventing the casing from fully containing the components of the condenser, and resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114.